DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.
 
Response to Amendment
Applicant’s amendment to the claims filed August 17, 2021 has been entered.  Claims 1, 2, 4-6 and 14 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ophir et al. (US 2015/0257381) in view of Zielecka et al. (US 2012/0308666).
Regarding claim 1, Ophir et al. teach a process for producing an antimicrobial film/sheet comprising nanoparticles for packaging applications (i.e. an antimicrobial nanocomposite packaging cover; Abstract; paragraphs [0002], [0011], [0012], [0057], [0063]) comprising providing nano-clay particles and additional nanoparticles (paragraphs [0011], [0012], [0016], [0018], [0059]); heating the nano-clays in an oven before further processing them (paragraphs [0119], [0153], which intrinsically vaporizes any trapped water to the extent required by the claim); adding the particles into a container (paragraphs [0121], [0154]; e.g. plastic bag); mixing the particles with a predetermined amount of low-density polyethylene to obtain a mixture ([0011], [0012], [0018], [0060], [0068], [0099], [0151], [0154]); feeding the mixture into a first extruder to form a masterbatch (paragraphs [0064], [0121] and [0154]; concentrate and masterbatch are synonyms in Ophir et al.) and feeding the masterbatch into a film extruder to extrude a final nanocomposite film (paragraphs [0066], [0123]).
Ophir et al. teach that a variety of additional nanoparticles can be utilized in the method (e.g. in addition to the nano-clays), and can also include silicon based nanoparticles (paragraphs [0012], [0018], [0061], [0074]), but do not teach the additional nanoparticles comprise nano-silver and do not teach heating the nano-silver in an oven at a predetermined temperature to vaporize any trapped water prior to adding the particles into a container. 

Therefore it would have been prima facie obvious to one having ordinary skill in the art to have combined the teaching of Ophir et al. and Zielecka et al. and to have utilized the nanosilver containing silica nanopowder of Zielecka et al. as the additional nanoparticles in the method of Ophir et al., for the purpose, as suggested by the references of producing a polymeric material film having improved antimicrobial properties.  Ophir et al. suggest additional nanoparticles can be utilized and Zielecka et al. disclose a particular nanoparticle that would provide desirable properties to the composition of Ophir et al.  As such, the selection of the nanoparticle/nanopowder of Zielecka et al. for use in the method of Ophir et al. is understood to be prima facie obvious.  
Regarding claim 14, Ophir et al. teach a process for producing an antimicrobial film/sheet comprising nanoparticles for packaging applications (i.e. an antimicrobial nanocomposite packaging cover; Abstract; paragraphs [0002], [0011], [0012], [0057], [0063]) comprising providing nano-clay particles and additional nanoparticles (paragraphs [0011], [0012], , [0016], [0018], [0059]); heating the nano-clays in an oven before further processing them (paragraphs [0119], [0153], which intrinsically vaporizes any trapped water to the extent required by the claim); adding the particles into a container (paragraphs [0121], [0154]; e.g. plastic bag); extruding a mixture of the particles with a predetermined amount of low-density polyethylene to obtain a masterbatch ([0011], [0012], [0018], [0060], [0068], [0099], [0151], [0154]); and extruding the masterbatch to obtain a final nanocomposite film (paragraphs [0066], [0123]).

However, Zielecka et al. teach an analogous method wherein silica nanopowders suitable for use in biocidal applications for polymer composites are produced (Abstract) wherein the silica nanopowders contain immobilized silver nanoparticles and the process for producing the material includes drying the nanosilver (paragraphs [0001], [0002], [0009]-[0012], [0014]-[0016], [0018], and [0019]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art to have combined the teaching of Ophir et al. and Zielecka et al. and to have utilized the nanosilver containing silica nanopowder of Zielecka et al. as the additional nanoparticles in the method of Ophir et al., for the purpose, as suggested by the references of producing a polymeric material film having improved antimicrobial properties.  Ophir et al. suggest additional nanoparticles can be utilized and Zielecka et al. disclose a particular nanoparticle that would provide desirable properties to the composition of Ophir et al.  As such, the selection of the nanoparticle/nanopowder of Zielecka et al. for use in the method of Ophir et al. is understood to be prima facie obvious.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ophir et al. (US 2015/0257381) in view of Zielecka et al. (US 2012/0308666), as applied to claims 1 and 14 above, alone or further in view of Ching et al. (US 2016/0030475).
As to claim 2, the combination teaches the method set forth above and suggests the film is suitable for providing antibacterial properties to food to extend the shelf life (Abstract; paragraph [0002]). From this teaching, one having ordinary skill in the art would have readily 
Alternatively, Ching et al. provide additional teaching that suggests clay compositions are effective at binding toxins found in shrimp, such as Vibrio Parahaemolyticus (Abstract; [0012]).  Therefore, this additional teaching from Ching et al. provides an additional suggestion to utilize the nano-clay containing polymeric films suggested by the combination in shrimp applications.  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ophir et al. and Ching et al. and to have utilized the antibacterial film of Ophir et al. in shrimp applications, as suggested by Ching et al., for the purpose, as suggested by the references of reducing risks associated with toxins.  From the combination of references, one having ordinary skill in the art would have readily evaluated the effectiveness of the antibacterial performance under routine shrimp storage conditions.  As such, the limitation of testing the suggested antibacterial film for effectiveness with shrimp samples under the claimed conditions is understood to be prima facie obvious.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ophir et al. (US 2015/0257381) in view of Zielecka et al. (US 2012/0308666), as applied to claims 1 and 14 above, and further in view of Kim et al. (US 2021/0039438).
The combination teaches the method set forth above. Further, Ophir et al. exemplify Cloisite 15A as an applicable nanoclay (paragraph [0119]), but do not specify the particle size of Cloisite 15A.  However, Kim et al. provide additional evidence wherein the particle size of .  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ophir et al. (US 2015/0257381) in view of Zielecka et al. (US 2012/0308666), as applied to claims 1 and 14 above, and further in view of Thetford (US 2012/0108722) or Chen et al. (US 2015/0335012).
As to claim 5, Ophir et al. disclose the LDPE can be utilized and extruded to produce a masterbatch as set forth above, but do not exemplify subjecting the feed in the first extruder to a temperature in the claimed range.  However, Thetford teaches an analogous method of producing a masterbatch from LDPE wherein the extruder profile subjects the feed to temperatures within the claimed range (paragraph [0074]) and Chen et al. teach compounding with LDPE at 120°C (paragraph [0082]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ophir et al. with either one of Thetford or Chen et al. and to have extruded the LDPE masterbatch material of Ophir et al. at a temperature within the claimed range, as suggested by either one of . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ophir et al. (US 2015/0257381) in view of Zielecka et al. (US 2012/0308666), as applied to claims 1 and 14 above, alone or further in view of Ching et al. (US 2016/0030475).
As to claim 6, Zielecka et al. exemplify drying at 90°C for 1.5 hours (paragraphs [0019]; e.g. 1.5 hours is close to 2 hours – see MPEP 2144.05 I).  In view of the exemplary teaching of Zielecka et al., one having ordinary skill in the art would have readily determined appropriate values of time and temperature, including times and temperatures within the claimed range, in order to produce a sufficiently dried nanopowder. One having ordinary skill in the art would have readily determined the required amount of heat (a product of time and temperature – see MPEP 2144.03 B and 2144.05 II A.) necessary to sufficiently dry the material for subsequent use. The teaching of Zielecka et al. is combinable with Ophir et al. for the reasons set forth above in the rejection of claim 1.  Similarly, Ophir et al. exemplify drying the nano-clay at 110°C overnight.  From this teaching, one having ordinary skill in the art would have readily determined the required amount of heat (a product of time and temperature) necessary to sufficiently dry the material for subsequent use through routine experimentation for a particular application.  Alternatively, Ching et al. provide analogous teaching wherein the clay is heated to “about 100 °C” for “1 minute up to 4 hours” (paragraph [0038]).  Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ophir et al. and Ching et al. and to have dried the nanoclay of Ophir et al. at a temperature and for the amount of time, as suggested by Ching et al., of improving the antibacterial properties of the clay.  The disclosure of about 100°C in Ching et al. is understood to read upon and render 90 °C prima facie obvious.  One having ordinary .

Response to Arguments
	Applicant’s arguments filed August 17, 2021 have been fully considered, but they are not persuasive.  
	Applicant argues that Ophir does not include the words “variety of” in the disclosure and that it follows from this that the examiner’s interpretation of additional nanoparticles as a variety of nanoparticles is merely conclusory and erroneous.  This argument is not persuasive.  As set forth in the rejection and as will be further described here, Ophir teaches a variety of nanoparticles may be utilized.  While the examiner agrees that the exact words “variety of” are not utilized in Ophir, the examiner is not quoting Ophir when using “variety of”, but is merely describing what Ophir has disclosed.  Ophir makes clear that a nanoparticle is utilized in their method and further make clear that the nanoparticle is a nanoclay (paragraphs [0012] and [0018]).  Ophir further describes “additional” nanoparticles (paragraphs [0012], [0061], [0062] and [0074]).  The context of Ophir and the use of the word “additional” makes clear that there is a nanoparticle and an “additional” nanoparticle in Ophir.  This is a disclosure of two or more types of nanoparticles. This is described in the rejection as being a “variety of” nanoparticles.  While the term “variety of” is not utilized in Ophir, the rejection describes what Ophir discloses and this description is understood to be an appropriate and proper representation of what Ophir teaches.  Ophir discloses the nanoparticle can be a nanoclay (paragraphs [0012] and [0018]) and separately discloses the additional nanoparticles can be nanoclays or something other than nanoclays (paragraphs [0062]), such as a silicate (paragraph [0074]).  At an absolute minimum, the examiner sees no reasonable understanding or interpretation of Ophir that does not include a recognition that Ophir discloses, reasonably suggests, or renders prima facie obvious both a nanoclay (as the nanoparticle) together with a nanoparticle silicate (as the additional 
	The arguments state that the examiner cannot stitch together an obviousness finding or take references out of context or rely upon hindsight to reconstruct the claimed invention.  The examiner agrees that this is correct.  However, the arguments do not explain how the examiner has done so in the current case.  In the context of the argument against a “variety of”, the examiner has addressed that argument and maintains that the rejection does not stitch together an obviousness finding or take references out of context or rely upon hindsight to reconstruct the claimed invention.
	Further, applicant argues that the use of the word nanoparticle in a disclosure does not suggest antimicrobial nanoparticles can be used.  To the extent this argument applies to the rejection made by the examiner, the argument is not persuasive.  The Ophir reference explicitly teaches the utilization of both nanoclays and nanosilicates.  While Ophir has a different reason for utilizing the nanoclays than applicant (blooming reduction vs antimicrobial improvement), it still follows that Ophir has utilized the same claimed and disclosed nanoclays.  The claim merely requires “nano-clay particles” and the preamble of the claim recites “antimicrobial”. The preamble does not limit the claim when the body of the claim can stand alone. Further, since Ophir discloses use of the same claimed and disclosed material it follows that the same claimed effects and physical properties would be realized absent further evidence or absent a further limiting amendment.  As to the nanosilicate particles, Ophir explicitly teaches those may be used (paragraph [0074]) but only provides a general teaching regarding applicable materials.  As set forth in the May 28, 2021 final office action, Zielecka et al. disclose an analogous nanosilicate material for use in analogous applications.  The nanosilicate material of Zielecka et al. includes immobilized nanoparticles of silver that are included to provide antimicrobial 
Applicant further argues that Ophir does not teach the use of a second antimicrobial, but that an essential oil can be used.  While this is understood to be true, the argument is not persuasive as it pertains to the rejection and this point has essentially been previously addressed by the examiner.  Ophir discloses nanoclays and nanosilicates to reduce blooming.  The combination suggests utilizing the specifically disclosed nano-silica material of Zielecka et al. as the generally disclosed nanosilicate in Ophir.  As such, in one understanding, the combination suggests adding the same claimed and disclosed materials for a different reason than applicant.  However, the method teaches and suggests utilizing the same claimed and disclosed materials in the same claimed manner.  It follows that the same claimed and disclosed results will be obtained.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further, it is also noted that the claims do not require any particular antimicrobial properties to be achieved by the use of the nano-clay and the nano-silver.  Further still, in suggesting improved results, the arguments point to 75% silver and 25% clay.  The claims are not limited to these amounts of materials.  It is also not clear whether those amounts are volume or weight percent.  
Applicant argues that the assertion that Zielecka et al. disclose a particular nanoparticle that would provide desirable properties to the composition of Ophir is erroneous because Zielecka et al. disclose nanopowders, not nanoparticles.  This argument is not persuasive.  The argument does not clarify or specify what the difference is between nanopowders and 
Applicant argues that there is an unexpected synergistic effect from utilizing a combination of silver nanoparticles with nanoparticles of titanium dioxide.  This argument is not persuasive.  The claim does not specify the use of nanoparticles of titanium dioxide.  The argument is not commensurate in scope with the claimed invention.  Further, the argument points to 75% silver and 25% clay when describing synergistic effects.  However, the claims are not limited to those amounts of materials or the materials utilized (e.g. none of the particle size of the nanoparticles, 15 nm and 35 nm, and the amount of nanoparticles within the composition, such as within the range of 1-7%, and the relative amounts of nanoparticles, such as 75% to 25%, are claimed).  As such, the claims are not commensurate in scope with the assertion of unexpected results.  Further, the claims do not require any particular result at all but merely require a “method for producing [an] sic antimicrobial nanocomposite cover” that includes “nano-
Applicant argues that the assertion that additional antimicrobial will result in improved antimicrobial properties is conclusory without any satisfactory reasoning.  This argument is not persuasive.  As an initial matter, the examiner notes that the rejection does not necessarily require improved antimicrobial properties relative to Ophir alone in order to be proper. Ophir teaches both nanoclays and nanosilicates may be used.  Zielecka et al. disclose an analogous nanosilica material that is described as being suitable for use in analogous film/packaging applications.  Ophir discloses that nanosilicates are generally suitable and Zielecka et al. disclose a specific nanosilica for use in analogous methods.  One having ordinary skill would have found it prima facie obvious to have selected the specifically disclosed material to achieve the specified purpose of Ophir for that material.  Further still, one having ordinary skill in the art would reasonably expect a material that describes itself as providing a property, in this case antimicrobial properties, to provide that property when used in the manner described.  In the combination, the material of Zielecka et al. is used in the manner described as being effective by Zielecka et al. for improving antimicrobial properties. While absolute certainty cannot be assured, the standard is a reasonable expectation of success and such an expectation of success is found here.  At a minimum, the utilization of the material would be obvious to try (see MPEP 2143 KSR rationales).  While Ophir does utilize an essential oil, there is nothing in the claim that excludes the use of an essential oil and the combination reasonably suggests utilizing the nanosilica material with immobilized nanosilver of Zielecka et al. in the method of Ophir.  As set forth above, the reasoning is not conclusory.  Applicant argues that Ophir discloses that 
The examiner submits the claims would need to be further amended to overcome the prima facie case of obviousness.
As to the arguments regarding the rejections of claims 2, 5, 6 and 14 the examiner maintains the rejection of claim 1 is not deficient as argued and that the rejections of these claims are also not deficient.
As to claim 4, applicant’s arguments are not completely clear to the examiner, but to the extent the examiner is able to discern the meaning, the arguments are not persuasive.  The rejection suggests utilizing 13 nm sized nanoclay and the examiner has taken the position that 13 nm is close enough to 15 nm in order to render it prima facie obvious (see MPEP 2144.05 I).  The examiner is not suggesting combining from “infinite proportions” or “infinite options”.  Further, the 28-57 nanometer sized particles in Zielecka et al. encompass the claimed value of 35 nanometers and this is understood to render the claimed value prima facie obvious (see MPEP 2144.05 I).  Since both claimed values are rendered prima facie obvious and the rejection utilizes both materials, the combination requiring the claimed sizes for each of the materials is also properly rejected as being prima facie obvious absent a showing of unexpected results associated with the combination of the materials at both of the specified sizes. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bringley et al. (US 2005/0226967) disclose the utilization of nanoclays for inhibiting microbial growth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742